Citation Nr: 9933424	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-07 608A	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection on a secondary basis 
for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and M.S.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
March 1953, and from February 1958 to May 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In June 1998, the Board issued a decision denying 
reopening of the claim for service connection on a secondary 
basis for bilateral eye disability.  The veteran appealed 
this decision, and in May 1999 the United States Court of 
Appeals for Veterans Claims (Court) granted VA's Motion to 
Remand the case and vacated the Board's June 1998 decision.

The Board notes that subsequent to the Court's May 1999 
order, the veteran appointed his representative before the 
Court as his representative before VA.  In September 1999 
that representative presented additional argument to the 
Board.


FINDINGS OF FACT

1.  A Board decision of November 1983 denied the veteran's 
claim for service connection on a secondary basis for 
bilateral eye disability.

2.  Subsequent unappealed rating decisions of January 1984, 
May 1984, June 1984 and June 1986 continued the denial of the 
veteran's claim.

3.  The evidence added to the record since the June 1986 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection on a secondary basis 
for bilateral eye disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Motion for Remand noted that the decision in Hodge v. 
West, 155 F.3d 1356 (1998), essentially held that the 
definition of "new and material" evidence provided by 
38 C.F.R. § 3.156(a) is for application rather than the 
definition of "new and material" evidence enunciated by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
relied on by the Board in its June 1998 decision (there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome).  The Board notes that the February 
1995 Statement of the Case provided the veteran with the 
appropriate laws and regulations pertaining to his claim, 
including citation to 38 C.F.R. § 3.156.  The Board therefore 
concludes that a remand of the veteran's case is not 
warranted.

The Board also notes that the evidence on file indicates that 
the veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  While it is apparent 
that not all of the records upon which the grant of benefits 
was based, including records pertaining to eye disability, 
are of record, neither the veteran nor his representative has 
requested VA to obtain records from SSA, and there is no 
indication that records from that agency would be supportive 
of the veteran's claim.  The Board therefore concludes that 
further delay of the appellate process for the purpose of 
obtaining records from SSA is not warranted.

The Board additionally notes that, following transfer of the 
veteran's claims files to the Board in January 1998, several 
documents were received from the veteran relating to a 
federal lawsuit, dismissed in August 1990, which he filed 
against VA.  After review of the documents, the Board 
concludes that a remand for initial RO consideration of the 
submitted material is not required, as none of the documents 
is pertinent to the issue on appeal.

The veteran's claim for service connection for bilateral eye 
disability as secondary to his service-connected residuals of 
pericarditis was previously denied in a November 1983 Board 
decision.  Subsequent unappealed rating decisions dated in 
January 1984, May 1984, June 1984 and June 1986 continued the 
denial of the veteran's claim.  Generally, a claim which has 
been denied in a final decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the June 1986 rating 
decision included service medical records which indicate that 
the veteran was treated for tuberculous pericarditis in 
service.  The service medical records are negative for any 
complaints, treatment or diagnosis of eye abnormalities, with 
the exception of one entry documenting treatment for an 
internal hordeolum of the right upper lid.  The veteran's 
uncorrected visual acuity was consistently listed as 20/20 
throughout service.  Service connection is currently in 
effect for the residuals of pericarditis, which have been 
evaluated as noncompensably disabling since April 1953.

The evidence previously of record also included VA treatment 
reports dating to December 1985, disclosing that the veteran 
first complained of eye disability in January 1981, when he 
reported a recent diagnosis of glaucoma.  The records also 
disclosed that, despite multiple diagnoses of and treatment 
for glaucoma, the veteran insisted that his eye problems were 
instead the result of ocular scarring caused by tuberculosis 
in service.  The examining physicians indicated that it was 
possible that the veteran's glaucoma was secondary to 
tuberculosis.

The evidence previously on file also included medical records 
from the Norwegian American Hospital for January 1982, as 
well as a statement, dated in January 1982, from Paul Perzia, 
M.D.  The hospital records document the evaluation and 
diagnosis of bilateral optic atrophy, but indicate that the 
etiology of this disability was obscure.  Dr. Perzia also 
averred that the veteran manifested progressive bilateral 
optic atrophy on examination, but he opined that it may have 
been caused by his history of tuberculosis and injury to the 
discs of both eyes.  It was his impression that the veteran 
had loss of vision due to tubercular injury to his eyes. 
 
The evidence on file at the time of the June 1986 rating 
decision lastly included the report of a July 1984 VA 
examination which records the veteran's assertion that fluid 
from his heart reached, and consequently scarred, his eyes.  
The examiner expressed no opinion with respect to the 
etiology of any eye disability.

Pertinent evidence added to the record since the June 1986 
rating decision includes VA treatment reports for November 
1989 to August 1995, as well as the transcript of the 
veteran's testimony at a July 1995 hearing before a hearing 
officer at the RO.

The VA treatment reports document that the veteran continues 
to use medication for control of his glaucoma and that he 
underwent a trabeculectomy of his right eye in March 1995, 
but are notably silent with respect to the origin of any eye 
disorder.  As the treatment records do not address the 
etiology of any eye disability, they are not probative of the 
issue of whether any bilateral eye disability was caused or 
chronically worsened by the veteran's service-connected 
residuals of pericarditis; they therefore are not, either 
alone or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

At the veteran's July 1995 hearing, he essentially elaborated 
on the basis for Dr. Perzia's January 1982 medical opinion, 
testifying that he was informed that fluid generated from his 
pericarditis may have affected his eyes as well.  He reported 
that he first noticed problems with his eyes in the early 
1960s, when he was treated for the presence of metal filings 
in both eyes following a work-related accident.  He also 
testified that he was diagnosed with glaucoma and was found 
to manifest scar tissue in his eyes in the 1970s.  The 
veteran lastly reported that he recently underwent surgery on 
his right eye to relieve the formation of excess fluid, 
although he stated that the etiology of any eye disability 
was not discussed with his physicians at that time.  The 
Board notes, however, that the veteran's testimony regarding 
the basis for Dr. Perzia's medical opinion does not 
constitute competent medical evidence with which to reopen 
his claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, since the veteran, as a layperson, is not competent 
to offer medical opinions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), his assertions regarding the relationship 
between his eye disability and the residuals of his 
pericarditis likewise do not constitute competent medical 
evidence for the purpose of reopening his claim.  
Consequently, his testimony is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

As a whole, the evidence received in the veteran's claims 
files subsequent to the June 1986 rating decision does not 
tend to show that the veteran's current bilateral eye 
disability was caused or chronically worsened by his service-
connected residuals of pericarditis.  Thus, in the Board's 
judgment, this evidence, when considered either by itself or 
in connection with the evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the June 
1986 rating decision is not new and material and the claim is 
not reopened.

The Board notes that the veteran's representative, relying on 
Hayre v. West, No. 98-7046, __ F.3d __ (Fed. Cir. 1999) has 
contended that the November 1983 Board decision denying the 
claim for service connection on a secondary basis for 
bilateral eye disability never became final because VA failed 
in its duty to assist the veteran in the development of his 
claim by not affording him a VA examination.  The Board 
points out, however, that the Federal Circuit in Hayre held 
only that a situation in which VA failed to obtain service 
medical records specifically requested by the veteran, or to 
provide the veteran with notice explaining the deficiency, 
constituted the type of grave procedural error which might 
serve to vitiate the finality of a Board decision, a 
situation not present in the instant case.  Moreover, the 
Board is aware of no law or regulation extant at the time of 
the November 1983 Board decision mandating that the veteran 
be afforded a VA examination in connection with his claim.  
See 38 C.F.R. § 3.326 (1983) (VA examination authorized where 
reasonable probability of a valid claim indicated); cf. 
Glover v. West, No. 99-7015 (Fed. Cir. 1999) (holding that 
38 C.F.R. § 3.327 (1979) did not require that a veteran be 
reexamined in all cases for purposes of entitlement to an 
increased rating).  The Board therefore finds the 
representative's arguments concerning the lack of finality 
associated with the November 1983 Board decision to be 
unpersuasive.
 
The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection on a 
secondary basis for bilateral eye disability.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for 





service connection on a secondary basis for bilateral eye 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

